DETAILED ACTION
1. 	This office action is in response to printer query form received on March 11th, 2011. The allowed claim 17 appears to be incomplete as it ends without a period. The following examiner’s amendment is done to correct this issue.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
In the claims:

17. (Currently Amended) The information handling device of claim 11, wherein the factor is selected from the group consisting of metadata corresponding to the data to be displayed .
Allowable Subject Matter
4.	Claims 1-20 are allowed. 
5.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such 
  	Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498